Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2020/0215661 to Zhu et al. in view of JP-2004/281812 to Miura et al. (Cited on IDS) and U.S. Patent Pub. No. 2011/0232530 to Dams et al.
As to claims 1-2, Zhu discloses a polishing pad comprising a polyurethane wherein the polyurethane comprises a reaction product of polyisocyanates, polyols, chain extenders, and fluorine containing alkyl reactants (0054-0056).  This would result in a fluorinated polyurethane.
Zhu does not expressly disclose the claimed repeating units of formulas 1, 2-1, or 2-2.
Miura discloses polishing pads comprising polyurethane that has the following repeating units:

    PNG
    media_image1.png
    134
    325
    media_image1.png
    Greyscale

Further, the use of fluorinated polyols that would result in the backbone structures of claim 2 was known at the time of filing.  This is supported by Dams.  Dams discloses the following formula with repeating fluorinated groups in the backbone of the polymer:

    PNG
    media_image2.png
    94
    505
    media_image2.png
    Greyscale

At the time of filing it was known to use fluorinated polyurethanes in polishing pads.  It was also known to add fluorinated polyols to backbones of urethanes.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to use the fluorinated polyols of Miura or Dams as part of the reaction product of Zhu to provide a technique to reduce microscratches and foreign matters on surfaces of polished material (Abstract, problem to be solved in Miura).  It would have been obvious to use the diols of Dams to ensure fluorinated repeating units on the backbone of the urethane.
As to claims 1 and 9, with regard to the number of defects, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the references teach all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. number of defects would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
As to claim 3, regarding the contact angle, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the references teach all the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. number of defects would implicitly be achieved by a composite with all the claimed ingredients.  This is further supported by Dams.  Dams teaches the fluorinated polyols provides a higher contact angle (0243-0244). If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
As to claims 4-5, Zhu discloses a pore diameter of less than 50 microns (0153, 0226) and a Shore D hardness of 45-70D (Abstract).
As to claim 6, Zhu discloses a top polyurethane layer and a bottom buffer pad layer disposed on a back of the polyurethane polishing layer (0241-0250).  Also, Zhu in view of Dams teach the fluorinated polyurethanes are applied/treated to fibrous articles including woven or nonwoven materials (0232).
	As to claim 7, Zhu in view of Miura and Dams disclose a polishing pad comprising a polyurethane top layer derived from a foamed reaction product of a urethane prepolymer derived from polyols, polyisocyanate, and fluorinated diols, foaming agents, and a curative component wherein the fluorinated diols have the following formulas:

    PNG
    media_image1.png
    134
    325
    media_image1.png
    Greyscale

	As to claim 10, Zhu in view of Dams teach suitable fluorinated polyols such as  

    PNG
    media_image3.png
    218
    479
    media_image3.png
    Greyscale
(0193).
	As to claim 12, Zhu discloses an NCO content of 8.5-9.5% (0019).
	As to claims 13-14, Zhu discloses methods for preparing the polishing pad comprising mixing an isocyanate terminated prepolymer with a hollow microsphere polymer to obtain a first product that is mixed with the curing agent at 50°C under high shear to obtain a second product and the temperature of the second product is controlled and a curing reaction is carried out at temperatures that range from 70-80°C (0033-0037).  With regards to the time required for the method, a person of ordinary skill in the art through routine experimentation would control the time and temperature within the claimed range to arrive at the presently claimed invention.
 	As to claim 15, Zhu discloses conventional CMP processes use the polyurethane polishing layer described above (0002-0003).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763